United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          October 31, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-30225
                           Summary Calendar



                           MILES HARTSELL,

                                     Plaintiff-Appellant,

                                versus

                        SHARON BRIDGE, ET AL.,

                                     Defendants,

                   GALLAGHER BASSETT SERVICES INC.,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 05-CV-01-2619
                       --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          On appeal, Hartsell challenges the district court’s grant

of summary judgment for Gallagher Bassett Services, Inc., the

manager of a disability policy for the trucking company for which

Hartsell worked.     Hartsell asserts that he should have received



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
more money from the policy after he suffered a back injury, and

that Bassett should not have reduced his payment due to his receipt

of Social Security benefits.

           Hartsell’s brief contains no meaningful legal argument

and no record references, though he attaches some medical records

to it.   The brief is inadequate to raise any issues that we can

comprehend on appeal.      Cinel v. Connick, 15 F.3d 1338, 1345 (5th

Cir.   1994).   Further,    while   Hartsell’s   reply   brief   is   more

factually detailed, we cannot consider arguments raised for the

first time in a reply brief.         Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

           Even if we were to address Hartsell’s appeal on the

merits, we would agree with the district court’s conclusion and

reasoning that Bassett complied with the disability agreement and

paid Hartsell what he was due.

           The judgment of the district court is AFFIRMED.




                                    -2-